Citation Nr: 1744211	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 2009, for the grant of service connection for sleep apnea, to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an initial rating in excess of 30 percent prior to March 3, 2014, and greater than 50 percent thereafter, for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran's DD-214 showed he had active service from June 24, 1974 to June 23, 1976, from November 1, 1976 to October 31, 1978, and from February 23, 1987 to February 28, 1995.  The Department of Veterans Affairs (VA) Regional Office (RO) acknowledged additional periods of service from June 24, 1976 to October 31, 1976 and from February 27, 1979 to February 22, 1987, though the DD Form 214s for those latter periods are not on file.  The Board notes that the appeal at hand does not turn in any manner on the dates of the Veteran's periods of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA RO in Cleveland, Ohio, which, in part, granted service connection for sleep apnea and assigned a 30 percent rating, effective September 15, 2009.  

During the pendency of this appeal, the RO increased the rating for the Veteran's sleep apnea in a May 2016 rating decision from 30 percent to 50 percent, effective March 3, 2014.  As the rating increase does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service connection for sleep apnea.

2.  The denial of service connection for sleep apnea in the May 1995 rating decision was not the result of errors of fact or law, and the evidence then of record did not undebatably show that the condition existed or was incurred in service.

3.  Following the May 1995 rating decision, the Veteran did not file a claim for service connection for sleep apnea until September 15, 2009.

4.  From September 15, 2009 to March 2, 2014, the Veteran's sleep apnea was manifested by persistent day-time hypersomnolence, but not by the requirement of the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.

5.  From March 3, 2014, the Veteran's sleep apnea has been manifested by the required use of a CPAP machine, but not by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheostomy.  


CONCLUSIONS OF LAW

1.  The criteria to establish clear and unmistakable error in the May 1995 rating decision denying service connection for sleep apnea have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for an effective date earlier than September 15, 2009, for the grant of service connection for sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

3.  The criteria for a disability rating in excess of 30 percent for sleep apnea, from September 15, 2009 to March 2, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 4.97, DC 6847 (2016).

4.  The criteria for a disability rating in excess of 50 percent for sleep apnea, from March 3, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 4.97, DC 6847 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

With respect to the broader effective date issue in this case, this appeal arises from the grant of service connection for the sleep apnea disorder.  Consequently, the original underlying claim was substantiated, and no further notification under the VCAA is required.  The same is true as to the initial rating claim.  It arises from the same rating decision granting service connection for sleep apnea, and thus no further VCAA notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Clear and Unmistakable Error

The Veteran contends that VA committed CUE in a May 1995 rating decision which denied service connection for sleep apnea.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  Id. at 44.

At the time of the May 1995 rating decision, the evidence of record included service treatment records (STRs) which documented complaints of chronic fatigue in February 1990 and noted the Veteran was sleeping six to seven hours, working two jobs with moderate stress level and little job satisfaction.  The assessment was chronic fatigue probably secondary to mild depression and/or poor sleep quality.  STRs dated December 1991 noted increased fatigue with possible sleep apnea or depression.  STRs from January 1992 noted Veteran's complaints of being tired all the time no matter how much sleep he got.  He reported having difficulty falling asleep and not falling asleep during the day.  The condition was assessed as most probably mild depression/anxiety situational to his job.  STRs on July 1993 showed the Veteran complained of three to four weeks of fatigue and noted an assessment of fatigue with unknown etiology.  STRs in September 1994 noted the Veteran was seen again for complaints of fatigue.  At a subsequent neurology examination, the Veteran reported that he had no difficulty falling asleep and waking up but did not sleep soundly.  He reported having a lot of tossing and turning movements during the night.  The neurological examination at that time was completely normal and the impression was sleep disorder.  The December 1994 separation examination noted the Veteran had undergone a sleep study and was rated to not have sleep apnea but instead have a movement disorder causing undue restlessness.  

The Veteran also underwent a VA neurological examination in March 1995 that was normal and at the March 1995 VA mental examination, the Veteran denied ever receiving psychiatric treatment and the examiner opined that the Veteran did not have a psychiatric disorder.  

The May 1995 rating decision denied service connection for a sleep disorder.  The basis for the denial is not entirely clear, but from the emphasis the decision placed on the absence of a post-service diagnosis of a sleep disorder, the decision appears to have been based on the lack of a current disability that was related to service.

The Veteran contends that VA committed error in the May 1995 rating decision.  After the RO granted service connection for sleep apnea in an August 2010 rating decision, the Veteran submitted a notice of disagreement (NOD), received June 2011, and asserted that he should be rated a higher rating and that there was clear and unmistakable error when his original claim was denied in May 1995 and that the sleep apnea rating should go back to the original date of filing for sleep disorder in 1995.  In a January 2012 substantive appeal, he further asserted that there was clear and unmistakable error, claiming that he should have been granted service connection for the disorder since he was diagnosed with a sleeping disorder when he left the Navy and that sleep apnea is a sleeping disorder.  

Review of the May 1995 rating decision shows that the rating action specifically noted the diagnosis in service of a "sleep disorder" and the Veteran's continued fatigue since active service, and noted the conflicting diagnoses that included sleeping disorder, insomnia, and restless leg syndrome.  Based on the evidence of record, the May 1995 rating decision denied service connection as the diagnosed sleeping disorder was not a disability for which compensation may be established.  Simply put, the evidence at the time of the rating action did not undebatably establish that the Veteran did have a sleeping disorder, whether sleep apnea or otherwise.  Given the post-service VA examination which found no such disorder, the Veteran's argument amounts to an allegation that VA should have weighed the facts differently.  Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The medical evidence from the time of the May 1995 rating decision was conflicting as to the cause of the Veteran's fatigue, meaning that reasonable minds could differ.  During active service, the Veteran's chronic fatigue was noted as probably secondary to mild depression.  However, the March 1995 VA mental examiner opined that the Veteran did not have any psychiatric disorder.  STRs also noted the Veteran's increased fatigue was due to possible sleep apnea.  However, the December 1994 separation examination from active service noted the Veteran had undergone a sleep study and was found not to have sleep apnea.  Moreover, the Veteran had not been formally diagnosed with sleep apnea until 1997, after the May 1995 rating decision had finalized.  STRs also noted the Veteran's restless leg syndrome as a cause to the Veteran's fatigue.  However, subsequent VA neurology examination was found to be normal.  For there to have been a clear and unmistakable error, by definition, reasonable minds would not differ, which, after consideration of the medical evidence available to the May 1995 RO, is not applicable here.  

In sum, the Veteran's assertions of error in the May 1995 rating decision do not rise to the level of CUE, and reversal or revision of this decision on the basis of CUE is denied.



III. Earlier Effective Date

Having established that there was no CUE in the May 1995 rating decision denying service connection for sleep apnea, the Board has considered whether an earlier effective date is otherwise warranted for the recent grant of service connection.

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(ii).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

As discussed above, the Veteran was denied service connection for a sleep disorder in a May 1995 rating decision.  He did not appeal this decision, and therefore it is final.  As noted above, the effective date of the award of an evaluation based a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  He filed his request to reopen the claim of service connection for sleep apnea on September 15, 2009, and service connection was ultimately granted effective from the date of this claim to reopen.

Aside from his allegations of CUE in the initial denial of service connection, the Veteran has not provided any additional argument for why an earlier effective date would otherwise be warranted.  The Board has considered the provisions of 38 C.F.R. § 3.156(c)(1), which provide that, at any time after VA issues a decision on a claim, if it associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Under such circumstances, the claim would be reviewed on a de novo basis and effective date from the date of initial claim would be warranted.  However, no such service records were received after the May 1995 rating decision, and therefore 38 C.F.R. § 3.156 (c)(1) is not applicable.

Moreover, a review of the record does not indicate that he filed any claims to reopen the issue of service connection for sleep apnea between the time of the May 1995 rating decision and the September 2009 claim.  As a result, there is no basis upon which to grant an effective date earlier than September 15, 2009, the date the Veteran's claim to reopen was received.

IV. Initial Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6847 provides the rating criteria for sleep apnea syndromes.  A 30 percent rating is assigned where there is persistent day-time hypersomnolence.  A 50 percent rating is assigned where there is required use of breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned where there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; where tracheostomy is required.  38 C.F.R. § 4.97, DC 6847.

The Veteran's sleep apnea is currently assigned a 30 percent evaluation prior to March 3, 2014, and a 50 percent evaluation thereafter.

A. Factual Background

During a February 2010 VA examination, the examiner noted that in 1997, the Veteran had sleep studies and was diagnosed with sleep apnea.  The examiner noted the Veteran was given a CPAP machine but he did not use it.  The examiner noted the Veteran's claims file showed he had multiple evaluations for fatigue and he had a sleep study 12 years ago but he did not use the CPAP machine.  After examination, the examiner opined that the Veteran's sleep apnea was at least as likely as not secondary to his evaluation in the service which showed fatigue but without a definitive diagnosis of sleep apnea at that time.  The examiner reiterated that at the time of examination, the Veteran was not using the CPAP machine.   

A March 2010 VA treatment record noted the Veteran had been diagnosed with sleep apnea and was issued a CPAP device around 1990s but that the Veteran had difficulty with using the CPAP machine.  The Veteran indicated that the air suffocated him and he stopped using it.  The Veteran reported that he went to bed around 11:30 PM to 3 AM and on some nights, he had difficulty falling asleep.  He reported that he woke up around five times during the night but that he did not have significant excessive daytime sleepiness.  The provider noted the Veteran's Epworth score was only 6 and that the Veteran did not appear in acute distress.  The provider also noted the sleep study showed an AHI index of 9.  The record noted an impression of mild sleep apnea that was not severe enough to require CPAP treatment.  

In an August 2010 VA treatment record, the Veteran complained of lack of energy.  The Veteran reported that he did not drink alcohol, did not smoke, and had cut out almost all caffeine.  The record noted the Veteran had completed a sleep study recently and was diagnosed with mild sleep apnea, not requiring CPAP.  

In a March 2011 VA treatment record noted the March 2010 sleep study that diagnosed mild sleep apnea and that the Veteran was told that CPAP was not necessary.

In a May 2011 NOD, the Veteran reported that he was prescribed a CPAP machine and that he was supposed to use it, but due to difficulty wearing it, he was not getting restful sleep as needed.

In a January 2012 substantive appeal, the Veteran disagreed with the December 2011 statement of the case (SOC) that noted the Veteran only had mild sleep apnea.  He acknowledged the SOC's note that he was previously prescribed a CPAP machine but could not tolerate it due to feeling suffocated by the device.  However, the Veteran asserted that his breathing and sleep pattern had been the same for the last 20 years and that he did require the use of CPAP but until he could get a device that was easier to use, he was not going to use his current CPAP.

A November 2012 VA treatment record noted the Veteran was diagnosed with sleep apnea years ago and noted a sleep study in March 2010 that diagnosed mild apnea not requiring CPAP.  The Veteran reported that he wanted something for sleep.  He indicated that he fell asleep but could not stay asleep.

In a January 2014 VA treatment record, the Veteran reported that his CPAP was never on for more than week and that he had not tried using the device since roughly 2006.  The Veteran reported he felt smothered by the full face mask.  He reported that he fell asleep when his head hit the pillow but he woke three to four times per night to look at the clock and to toss and turn.  The record noted the Veteran had more than 20 years of sleep problems.  The record noted the Veteran's intolerance of using a CPAP device in past.

A March 3, 2014 VA sleep apnea study showed the Veteran had abnormal overnight polysomnogram with evidence of moderately severe obstructive sleep apnea, mild snoring, and mid reduction in oxygen levels during sleep.  The provider recommended multiple treatment options for the Veteran's obstructive sleep apnea, to include significant weight loss, ENT surgery, an oral appliance, CPAP, or BiPAP (Bi-level Positive Airway Pressure) Ventilation.  The provider noted that the reasons to consider treatment was that moderate or severe disease, or even mild sleep apnea resulted in significant hypersomnia, cardiovascular disease, cerebrovascular disease, cardiac arrhythmia, and other conditions.  The provider noted the Veteran's Epworth sleep scale score was 15.  

In a March 2016 VA examination, the examiner noted the Veteran's sleep apnea did not require continuous medication and did not require the use of a breathing assistance device.  However, the examiner noted the Veteran required the use of a CPAP machine and also had persistent daytime hypersomnolence.  The examiner noted a 2014 sleep study that noted impressions of moderately severe obstructive sleep apnea, mild snoring, and mid reduction in oxygen levels during sleep.  The examiner found the Veteran's sleep apnea impacted his ability work in which the Veteran continued to experience excessive daytime sleepiness.  The examiner also noted the Veteran's report that he was unable to tolerate the use of CPAP mask throughout the night.  

B. Analysis

As noted above, from September 15, 2009 to March 2, 2014, the Veteran has been assigned a 30 percent rating for his service-connected sleep apnea.  The Veteran disagreed with the March 2010 sleep study that found the Veteran had mild sleep apnea that did not require the use of CPAP.  He contended that he merited a higher rating as the severity of his sleep apnea has remained consistent for the past 20 years and that he did require the use of a CPAP machine, but that he could not tolerate the device.  

After a review of the medical treatment records, the Board does not find that a rating in excess of 30 percent is warranted from September 15, 2009 to March 2, 2014.  Although the Veteran disputes the conclusions drawn by his treating clinicians with respect to the March 2010 VA sleep study that his sleep apnea was mild and did not require the use of CPAP therapy, as a layperson, he lacks the education, experience or training to offer an opinion on the matter.  The interpretation of a sleep study, and whether CPAP therapy is indicated is clearly beyond the capabilities of a layperson.  Even if the Veteran were competent to opine on such a matter, the probative value of his opinion is outweighed by those of his clinicians, who until 2014 did not believe that his sleep apnea required such therapy.

It was not until March 3, 2014, following another sleep study, that his sleep apnea was determined to be moderately severe in nature, undercutting the Veteran's current contention that his sleep apnea has always been as bad as it is now.  Following that sleep study, titration for the use of a CPAP was planned, establishing that his sleep apnea now required the use of a CPAP. 

The representative has focused on the 2010 VA examination, accusing the examiner of not emphasizing that the Veteran was not using a CPAP because of an inability to tolerate the device.  VA treatment records from 2009 to February 2014 note the Veteran's assertion that he did not use CPAP due to discomfort.  The Board again points out, however, that regardless of the Veteran's asserted reason for avoiding CPAP therapy, the sleep study in 2010 showed mild sleep apnea, and his clinicians specifically determined that he did not even require the use of CPAP therapy.  The crucial point is that CPAP or like therapy was not medically required.  As such, a disability rating in excess of 30 percent from September 15, 2009 to March 2, 2014 is not warranted.  See 38 C.F.R. § 4.97, DC 6847.


As noted above, from March 3, 2014, the Veteran has been assigned a 50 percent rating for his service-connected sleep apnea.  The Board finds that the record does not show the Veteran's sleep apnea was manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheostomy that would merit an increased rating throughout the period on appeal.  As such, a disability rating in excess of 50 percent is not warranted.  See 38 C.F.R. § 4.97, DC 6847.


ORDER

Clear and unmistakable error was not committed in the May 1995 rating decision denying service connection for sleep disorder.

An effective date earlier than September 15, 2009, for the grant of service connection for sleep apnea is denied.

A disability rating in excess of 30 percent, for sleep apnea, from September 15, 2009 to March 2, 2014, is denied.

A disability rating in excess of 50 percent, for sleep apnea, from March 3, 2014, is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


